DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment/remarks of 09/20/2022.

By the amendment, no claims are amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant (Remarks page 2) has submitted replacement drawings to overcome the drawing objections of the Non-Final Rejection of 06/24/2022.  The corresponding objections are withdrawn.
Applicant’s arguments (Remarks 09/20/2022), with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 by Cohen have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
However, upon further consideration, a new grounds of rejection are made in view of Koch (US 9,715,714 B2), Perkins (US 2016/0035055 A1) and Suga (US 2009/0190189 A1) as below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9-14, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOCH (US 9,715,714 B2).

Regarding claim 1, KOCH discloses at least a first device (col 14 lines 12-39), comprising: 
at least one processor (col 14 lines 12-25); and 
storage accessible to the at least one processor and comprising instructions executable by the at least one processor (col 14 lines 26-39) to: 
access an image (col 7 lines 11-22: user pastes image into object, Fig. 4 128); 
execute object recognition using the image to identify at least a first object from the image (col 3 lines 58-67: functionality provided to detect watermarks/objects in the image, col 7 lines 34-44, Fig. 4 402); 
access a database indicating whether use permissions are grantable for various image objects (col 7 lines 45-54: determine whether license exists for watermark); 
determine, based on accessing the database, that use permissions are grantable for the first image object (col 7 lines 45-54, col 8 lines 8-13); and 
control a display to present a graphical user interface (GUI) on the display (Fig. 3-5), the GUI indicating the image and indicating the use permissions for the first image object (col 8 lines 8-24, Fig. 5 502), the GUI comprising a selector that is selectable to initiate secure communication to authenticate an entity as being granted the use permissions for the first object (col 8 lines 19-24: provide options to the user if they have an account for licensing).  

Regarding claim 3, KOCH discloses the first device of Claim 1, wherein the instructions are executable to: 
responsive to authenticating the entity as being granted the use permissions for the first object, embed electronic tracking data in a file comprising the image (col 6 lines 4-13), the electronic tracking data indicating that the image is associated with the use permissions for the first object (col 6 lines 4-13: tracking monitor embedded in content to determine various who/what/when accesses to the content).  

Regarding claim 9, KOCH discloses the first device first device of Claim 1, wherein the first device comprises a server that1201-39233RPS920200126-US-NP communicates with a client device different from the server to present the GUI on the display, the display being disposed on the client device (col 4 lines 55-67).  

Regarding claim 10, KOCH discloses the first device first device of Claim 1, wherein the first device comprises a client device that communicates with a server to execute the instructions based on communication with the server (col 4 lines 55-67).

Regarding claim 11, claim 11 recites limitations similar to claim 1 and is similarly rejected.

Regarding claim 12, claim 12 recites limitations similar to claim 1 and is similarly rejected.

Regarding claim 13, claim 13 recites limitations similar to claim 1 and is similarly rejected.   KOCH further discloses wherein the data stored at the server is accessible over a communications network (col 4 lines 31-40).

Regarding claim 14, claim 14 recites limitations similar to claim 3 and is similarly rejected.

Regarding claim 16, claim 16 recites limitations similar to claim 1 and is similarly rejected.

Regarding claim 19, KOCH disclose the CRSM of claim 16, wherein the digital content comprises video content (col 5 lines 1-18).

Regarding claim 20, KOCH discloses the CRSM of claim 16, wherein the digital content comprises audio content (col 5 lines 11-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KOCH in view of PERKINS (US 2016/0035055 A1).

Regarding claim 2, KOCH discloses the first device of Claim 1, wherein the selector is a first selector (col 8 lines 19-24, Fig. 5 502), and wherein the instructions are executable to: 
present a second selector on the display (Fig. 14), the second selector being selectable to replace the first object as appearing in the image with a second object different from the first object (col 13 lines 35-44, Fig. 14), the second selector being different from the first selector (Fig. 5, Fig. 14).  
KOCH fails to disclose wherein the second object is not subject to use permissions.
PERKINS discloses methods for user design of content using licensed elements (¶5-7). In particular, PERKINS discloses providing alternative objects based on a search for similar objects (¶56), wherein at least one alternative object is not subject to use permissions (¶7: alternative licenses made available to the user include subscription license, a multi-use license, an unlimited-use license and/or a creative common or public domain license.  Both creative common and public domain license are not subject to permission). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of KOCH and PERKINS before them before the effective filing of the claimed invention to expand the alternative licensed objects available for replacement of KOCH to include the known substitution of a permission free license such as creative commons or public domain, as taught by PERKINS.  One would have been motivated to make this expansion to provide a wider variety of available alternatives, expanding the choices provided to a user, as suggested by PERKINS (¶7).

Regarding claim 17, claim 17 recites limitations similar to claim 2 and is similarly rejected.

Regarding claim 18, KOCH discloses the CRSM of claim 16, wherein the digital content comprises a digital image (col 7 lines 11-22), and wherein the instructions are executable to: 
execute object recognition using the digital image to identify at least a first object from the digital image (col 3 lines 58-67, col 7 lines 34-44, Fig. 4 402); and 
control the display to present the GUI on the display (Fig. 3-5), the GUI comprising a selector that is selectable to initiate communication to authenticate the entity as being granted use permissions associated with the first (col 8 lines 19-24).
KOCH fails to disclose identifying a second object from the digital image, wherein the granted permissions are not associated with the second object.
PERKINS discloses methods for user design of content using licensed elements (¶5-7). In particular, PERKINS discloses identifying plural objects in a composite digital media (¶80, Fig. 16), wherein each object has different permissions (¶5, ¶55, ¶80, Fig. 16). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of KOCH and PERKINS before them before the effective filing of the claimed invention to combine the recognizing of plural objects in a composite image media, each object having different permissions associated therewith, as taught by PERKINS with the granted permissions GUI of recognized object of digital image method of KOCH.  One would have been motivated to make this expansion to provide a licensing options that are enforceable while expanding the available objects for use by users, as suggested by PERKINS (¶34).

Claims 4-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KOCH in view of SUGA (US 2009/0190189 A1).

Regarding claim 4, KOCH discloses the first device of Claim 3, wherein the instructions are executable to: 
embed the electronic tracking data in the image (col 6 lines 3-14).  
KOCH fails to explicitly disclose wherein the embedded tracking data is in the body of the image.
SUGA discloses a methods for authenticating digital content (¶2, ¶51-56, ¶65-67). In particular, SUGA discloses embedding third party verification data (¶67, ¶117-126), wherein the embedded verification data can be held either in the body or the header of the image (¶120, ¶125). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of KOCH and SUGA before them before the effective filing of the claimed invention to simply substitute the embedding of data such as verification data in an image with embedding the data in either in the header or body of the image, as taught by SUGA with the embedded tracking data in the image of KOCH, yielding the predictable result of embedding the electronic tracking data of KOCH in the body or header of the image of KOCH, as suggested by SUGA (¶119-120, ¶125).

Regarding claim 5, KOCH discloses the first device of Claim 3, wherein the instructions are executable to: 
embed the electronic tracking data in the image (col 6 lines 3-14).  
KOCH fails to explicitly disclose wherein the embedded tracking data is in the header of the image.
SUGA discloses a methods for authenticating digital content (¶2, ¶51-56, ¶65-67). In particular, SUGA discloses embedding third party verification data (¶67, ¶117-126), wherein the embedded verification data can be held either in the body or the header of the image (¶120, ¶125). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of KOCH and SUGA before them before the effective filing of the claimed invention to simply substitute the embedding of data such as verification data in an image with embedding the data in either in the header or body of the image, as taught by SUGA with the embedded tracking data in the image of KOCH, yielding the predictable result of embedding the electronic tracking data of KOCH in the body or header of the image of KOCH, as suggested by SUGA (¶119-120, ¶125).

Regarding claim 6, KOCH discloses the first device of Claim 3, wherein the instructions are executable to: 
embed a version of the electronic tracking data in the file (col 6 lines 3-14).  
KOCH fails to explicitly disclose wherein the embedded tracking data is encrypted.
SUGA discloses a methods for authenticating digital content (¶2, ¶51-56, ¶65-67). In particular, SUGA discloses embedding authentication reference data (¶67, ¶117-126), wherein the embedded data is encrypted (¶79-90). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of KOCH and SUGA before them before the effective filing of the claimed invention to encrypt embedded data used to authenticate images, as taught by SUGA, with the embedded tracking data in the image of KOCH, yielding the predictable result of encrypting the embedded electronic tracking data of KOCH. One would have been motivated to make this combination to provide additional security assurances in an image authentication system, as suggested by SUGA (¶49).

Regarding claim 7, KOCH discloses the first device of Claim 3, and further wherein metadata and tags are associated with the image (col 13 lines 31-34: other associated image information may be included such as metadata & tags).  
KOCH fails to explicitly disclose wherein the electronic tracking data comprises an image identification (ID) associated with the image.
SUGA discloses a methods for authenticating digital content (¶2, ¶51-56, ¶65-67). In particular, SUGA discloses embedding authentication reference data (¶67, ¶117-126), wherein the embedded data includes image identification associated with the image (¶119). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of KOCH and SUGA before them before the effective filing of the claimed invention to include image identification information in data embedded used to authenticate images, as taught by SUGA, with the embedded tracking data in the image of KOCH, yielding the predictable result of the electronic tracking data of KOCH comprising an image identification (ID) associated with the image. One would have been motivated to make this combination to provide additional security assurances in an image authentication system, as suggested by SUGA (¶49).

Regarding claim 8, KOCH and SUGA disclose the first device of Claim 7, and SUGA further discloses wherein the image ID is assigned by a second device (¶66).

Regarding claim 15, claim 15 recites limitations similar to claim 6 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
AERRABOTU
US 20070143856 A1
Method and apparatus for managing content in a mobile device
COHEN
US 8732087 B2
Authorization for media content alteration
BRAUCKMANN 
WO 02104025 A2
Recognition prevention method for selected object in image uses automatic object recognition and generation of data set for unrecognizable image


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179